PER CURIAM.
In order that the court should interfere with an assessment, the party complaining must show affirmatively that he has been aggrieved. In the case at bar, upon the coming in of the return to the writ, the relator moved for judgment. It appeared from the return that the relator had submitted a statement of its property of the most general character, containing no items or details so that its accuracy could be judged. It is probable that large amounts were deducted in the statement as the value of patent rights, but what they were, or what they were worth, does not appear. We do not think that the commissioners were bound to accept these wholesale statements as absolute, but had a right to judge for themselves. If the relator desired to impeach their judgment, it had ample opportunity in this proceeding, by evidence to show that the valuation of the respondents was erroneous, and thus to have relief. If the relator’s position is correct, the tax commissioners are powerless to reject a statement which they know to be false or misleading, as they have no power to call and examine witnesses before them. The commissioners have a right to be guided by their own judgment, and, in order that their action shall be reversed, such judgment must be shown to be erroneous by legal evidence, and not by lump swearing by a person who is not shown to have the requisite knowledge to be a competent witness.
The writ should be dismissed, with costs.